Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






Inventors: Yang et al.				:
Application No. 16/167,718			:		Decision on Petition under
Filing Date: October 23, 2018		:		37 C.F.R. §§ 1.78(c) and 1.78(e)	
Patent No. 10,346,216				:
Issue Date: July 9, 2019			:
Atty. Docket No. TBO-022C1/120913-5022	:


This is a decision on the renewed petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) filed April 12, 2021.

The petition is granted.

A petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed July 28, 2020.  The Office issued a decision dismissing the petition on February 10, 2021.  The renewed petition was filed April 12, 2021.  The renewed petition corrects the deficiencies identified in the prior decision.

The requirements set forth in 37 C.F.R. §§ 1.78(c) and 1.78(e) have been satisfied, and the late claims for priority under 35 U.S.C. §§ 119(e) and 120 are accepted as being unintentionally delayed.

This decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior-filed applications because the petition requirements of 37 C.F.R. §§ 1.78(c) and 1.78(e) and the formal requirements for claiming domestic benefit (See MPEP §§ 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed applications.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

A corrected Filing Receipt including the unintentionally delayed benefit claims accompanies this decision on petition.

This application is being referred to the Certificates of Correction Branch for processing the request for a certificate of correction in accordance with this decision on the petition under  
37 C.F.R. §§ 1.78(c) and 1.78(e). 
Any questions concerning this matter may be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Attachment: Corrected Filing Receipt